Citation Nr: 0812958	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-34 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an evaluation in excess of 30 percent for 
anxiety disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2008, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.  The Board has granted the veteran's motion to 
advance his case on the docket, pursuant to 38 U.S.C.A. 
§ 7101 (West 2002) and 38 C.F.R. § 20.099(c) (2007).

The issues of entitlement to service connection for bilateral 
hearing loss disability and tinnitus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's anxiety disorder is manifested by impairment of 
memory, daily nightmares, disturbances of mood, near-constant 
anxiety, tangential speech, and a difficulty in maintaining 
effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent rating for anxiety disorder are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9413 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in May 
2006, after the enactment of the VCAA.

A letter dated in July 2006 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to submit any evidence in his possession 
that pertained to his claim.  He was told that in order to 
substantiate an increased rating claim, the evidence must 
show his service-connected disability had worsened.

The Board also notes that on March 3, 2006, the Court issued 
a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The veteran was provided with such notice in the 
July 2006 letter.

The July 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
veteran was provided with the specific criteria used to rate 
his anxiety disorder disability in September 2007.  
Thereafter, his claim was readjudicated in October 2007.  
Thus, the Board concludes that the veteran was afforded 
actual notice of the applicable criteria and subsequent 
process.  Therefore, the veteran has been provided with all 
necessary notice regarding his claim for an increased 
evaluation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the statement of 
the case dated in October 2007, which was prior to the 
transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Therefore, although the veteran received 
inadequate pre-adjudicatory notice regarding his claim, the 
record reflects that he was provided a meaningful opportunity 
to participate in the adjudication of his claim, and such 
pre-adjudicatory notice error did not affect the fundamental 
fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  Thus, the Board will 
proceed with the veteran's claim.


Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The veteran is currently rated 30 percent disabled for 
anxiety disorder under the criteria of 38 C.F.R. § 4.130, 
Diagnostic Code 9413 (2007).  Under these criteria, 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting ); inability to establish and 
maintain effective relationships, warrants a 70 percent 
rating.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.

In a May 2006 VA outpatient record, the veteran described 
experiencing nightmares and sleep disturbance, intrusive 
thoughts, and depression.  The diagnosis was post-traumatic 
stress disorder (PTSD), and his GAF score was 50-55.

In October 2006, the veteran underwent VA examination.  He 
related cooperatively and pleasantly.  He was garrulous, 
circumstantial, and tangential.  He complained of several 
nightmares per night.  He was continuously nervous and 
anxious.  He was easily upset.  He had decreased interest in 
former activities.  The veteran used to attend the senior 
center but no longer did.  He endorsed a startle response.

On examination, the veteran related cooperatively.  His 
thought processes were intact with no psychotic content.  
There were no delusions or hallucinations.  There was no 
inappropriate behavior.  The veteran's speech was spontaneous 
and coherent.  He was not suicidal or homicidal.  Personal 
hygiene was normal, and there was no impairment of impulse 
control.  The veteran was oriented.  As to memory, the 
veteran could recall two out of three objects at one minute.  
He could not recall the third object with two hints.  He 
could give the President and Vice President without 
hesitation.  He could recall recent meals.  There was no 
obsessive or ritualistic behavior.  His mood was anxious.  
The diagnosis was anxiety disorder, not otherwise specified.  
The veteran was also diagnosed with PTSD.  The veteran's GAF 
score for anxiety disorder was 60.  For PTSD, it was 55.

A January 2007 VA outpatient record shows the veteran 
complained of depressive and anxiety symptoms.  He was 
currently on medication for anxiety.  On examination, the 
veteran was oriented, and his mood was euthymic.  His affect 
was full range and appropriate to content.  Thought content 
was non-linear, and the veteran displayed tangentiality when 
asked pointed questions.  There was no evidence of thought 
disorder.  There were no delusions, illusions, 
hallucinations, perceptual disturbances, misinterpretations 
of consensual reality, or psychotic distortions.  Observed 
components of memory were grossly intact.  The veteran's 
reality testing was intact.  He denied suicidal or homicidal 
ideation.

February, March, and December 2007 VA outpatient records show 
the veteran complained of increased anxiety and stress 
related to the health of his son and wife.  On examination, 
the veteran was well-dressed, and his behavior was calm and 
cooperative.  His speech was normal.  He related an anxious 
mood.  His affect was full.  The veteran joked and laughed 
throughout the interview.  He had no suicidal or homicidal 
ideation and no delusions.  His thought process was normal.  
He reported no hallucinations.  Insight and judgment were 
good.  In February 2007, the diagnosis was anxiety disorder, 
not otherwise specified, and the GAF score was 60.

In January 2008, the veteran testified before the 
undersigned.  He stated he did not sleep at night because of 
his nightmares.  He complained of anxiety and depression.  He 
was not suicidal.  He did not like crowds.  The veteran 
described crying spells.  His representative indicated he was 
seeking a 50 percent evaluation for his anxiety disorder.

The veteran's treatment records and examinations show his GAF 
scores have ranged from 50 to 60.  While the October 2006 VA 
examiner was able to provide separate GAF scores for the 
veteran's PTSD and his anxiety reaction, other treatment 
providers did not give such scores or separate the 
symptomatology.  Therefore, unless the symptoms for the 
separate disorders were specifically noted, the Board will 
consider all complaints and observations regarding the 
veteran's mental health disorder in evaluating his level of 
disability.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  A GAF score of 41 to 50 is defined as denoting 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 is 
defined as denoting moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Based on a review of the record, the Board finds that the 
veteran's disability warrants an increase to a 50 percent 
evaluation.  Specifically, the veteran has demonstrated 
impairment of both short- and long-term memory, disturbances 
of mood, and difficulty in maintaining work and social 
relationships.  His speech was described as tangential and 
circumstantial.  His thought process was non-linear.  He 
testified that he rarely sleeps at night due to nightmares 
and suffers from frequent anxiety, due to several factors in 
his life.  Therefore, even though the veteran has not 
demonstrated some of the specific symptoms associated with a 
50 percent rating, the Board finds that his level of 
disability, nevertheless, results in a difficulty in 
maintaining work and social relationships, particularly when 
his tangential, circumlocutory speech is considered..  

The veteran's representative stated during the January 2008 
hearing that the veteran sought a 50 percent evaluation for 
his anxiety reaction.  Since the Board is awarding such a 
rating, this represents a full grant of the benefit sought on 
appeal as to this issue.  Nevertheless, the Board finds that 
a 70 percent rating is not warranted because the evidence 
shows the veteran does not demonstrate occupational and 
social impairment with deficiencies in most areas.  His 
judgment was intact, and he repeatedly denied suicidal and 
homicidal ideation.  He was oriented.  The veteran was 
consistently described as appropriately dressed.  While much 
of the veteran's anxiety appeared to be related to the 
healthcare of his wife and son, he never complained of an 
inability to establish and maintain effective relationships 
with them or any other family members.  Therefore, a 70 
percent rating is not warranted.  Accordingly, the Board 
finds that the appropriate rating for the veteran's anxiety 
reaction is 50 percent.

The Board observes that consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The Board has considered whether staged ratings are 
warranted.  However, the disabilities have not significantly 
changed, and a uniform evaluation is warranted.


ORDER

A 50 percent evaluation for anxiety reaction is granted, 
subject to the laws and regulations governing the payment of 
VA benefits.


REMAND

The veteran's claims of entitlement to service connection for 
bilateral hearing loss disability and tinnitus must be 
remanded.  The veteran has reported that he was exposed to 
acoustic trauma while in service.  He indicated that he has 
suffered from hearing loss and tinnitus since discharge.  The 
Board finds that his testimony and statements, as well as 
that of his wife, are credible.  The veteran has not been 
afforded a VA examination to determine whether his hearing 
loss or tinnitus is related to his reported noise exposure 
during service and complaints of symptoms since that time.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine whether his bilateral hearing 
loss and tinnitus are related to his 
active duty.  The veteran has presented 
credible evidence of noise exposure during 
service and indicated he suffered hearing 
loss and tinnitus since that time.  After 
review of all the evidence of record, to 
include current treatment records, the 
examiner is to provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's bilateral hearing loss 
and tinnitus are related to his complaints 
of acoustic trauma in service and symptoms 
since discharge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


